Exhibit (10.41)


    *** TEXT OMITTED AND FILED SEPARATELY, CONFIDENTIAL TREATMENT REQUESTED


Personal and Confidential




October 31, 2011




TO:                                  Laura Quatela
FROM:
Robert Berman, Chief Human Resources Officer and Senior Vice President, Eastman
Kodak Company

SUBJECT:                      Special Performance Bonus Plan


 
 Dear Laura:
 
 
In recognition of your expanded responsibility in leading the strategic patent
portfolio project (Project Komodo), I am pleased to inform you of your
eligibility to participate in a one-time Individualized Special Performance
Bonus Plan associated with the above project.   For purposes of this letter,
“Kodak” refers to Eastman Kodak Company, and its related affiliates.


 
One-time Special Performance Bonus Plan

 
 
A.  
In General

 
 
You will be eligible to participate in a one-time individualized special
performance bonus plan (the “Bonus Plan”).  The purpose of the Bonus Plan is to
incent you to achieve certain pre-established goals. Your target award under the
plan will be $1,500,000.  This amount will also be the maximum award you may
receive under the Bonus Plan, subject to the potential application of an early
completion incentive as described in paragraph D below. The Executive
Compensation and Development Committee of the Board (the “Committee”) retains
the discretion to award alternative incentive compensation to you in the event
that the goals under the Bonus Plan are not achieved, or the payout is
determined to be insufficient in recognition of the performance, due to Kodak’s
decision to pursue an alternative transaction(s) to Project Komodo, including,
without limitation, one or more potential patent licensing transactions.
 
 
B.  
Target Performance Goals

 
“Target performance goals” will be established for the Bonus Plan performance
period and set forth in Appendix A to this Agreement.  To receive the $1,500,000
target award for the Bonus Plan, it will be necessary for you to achieve 100% of
the established “target performance goals” before the end of the Bonus Plan
performance period on *** (“Performance Period”). The “target performance goals”
will be approved by the Committee. Kodak will provide you with a detailed
description of the target performance goals within ninety (90) days of the
signing of this agreement by both yourself and the Plan Administrator (as
defined in Subsection G), which will mark the start of the performance period.
 
 
C.  
Minimum Performance Goals

 
If you do not achieve the “target performance goals” for the performance period
of the Bonus Plan, you may nevertheless receive a portion of the target award if
you achieve “minimum performance goals” (as set forth in Appendix A to this
Agreement) before the end of the Bonus Plan performance period on ***, subject
to the potential application of a reduction for completion *** as described in
paragraph D below. Separate “minimum performance goals” will be approved by the
Committee and communicated to you by the Plan Administrator within ninety (90)
days of the start of the performance period.  The exact amount of the award will
be determined pursuant to the payment methodology set forth in Appendix A
together with the minimum performance goals.
 
 
D.  
Early Completion Incentive; Incentive Reduction for Completion in the ***

 
 
As an additional incentive for the early completion of the target or minimum
performance goals, a 25% early completion incentive will be applied to the
earned award payment if you achieve at least the minimum performance goals on or
before ***. If however, the performance goals are achieved after ***, but on or
before ***, there will be a reduction in the earned incentive of up to 25% as
described in Appendix A.
 
 
E.  
Continued Employment

 
 
Subject to paragraph F below, you will be eligible to receive either a full or
partial award under the Bonus Plan unless prior to ***, you terminate your
employment with Kodak or Kodak terminates your employment for “cause”, as
defined in paragraph J below (referred to collectively as a “Disqualification
Event”). In the case of a Disqualification Event, you will forfeit its entirety
any award earned under the Bonus Plan. If a Disqualification Event occurs after
an award under this Bonus Plan has been paid, you agree to repay the net amount
of the award. The net amount will be based on the tax year in which you
terminate employment with Kodak and will be calculated by Kodak.  You also
agree, except as prohibited by law, that your obligations to repay Kodak under
the terms of this letter may be satisfied by Kodak, at its option with or
without prior notice to you, by its set-off against any amounts payable by Kodak
to you, including compensation or benefits for or on account of any reason.
Kodak will advise you of any set-off effected under this paragraph.  This
paragraph shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which Kodak is at any time
otherwise entitled (whether by operation of law, contract or otherwise).
 


 
 

--------------------------------------------------------------------------------

 
 
 
F.  
Termination on Account of Death or Disability

 
 
If prior to the closing of the transactions and certification by the Committee
of  an earned award, and prior to the end of the Performance Period, Kodak
terminates your employment on account of your death or “Disability,” as defined
below, you will receive a pro-rated award.  The amount of the pro-rated award
will be determined by multiplying the award you would have otherwise earned
based on the achievement of the performance goals had you remained employed for
the entire Performance Period by a fraction, the numerator of which is the
number of days you were employed by Kodak during the Performance Period and the
denominator of which is the total number of days in the Performance Period.
 
 
G.  
Administration  

 
Any award under the Bonus Plan will be administered by the Chief Human Resource
Officer or comparable position (the “Administrator”) as delegated by the
Committee in accordance with the terms of this letter agreement.  The
Administrator will present the Bonus Plan results at the next regularly
scheduled Committee meeting that follows the completion of the target or minimum
performance goals as defined in Appendix A, or as soon thereafter as is
administratively practicable. The Committee will determine whether you have
achieved the performance goals and, if so, the amount of payment of the award
that will be provided to you.  The Administrator, will have complete and
exclusive responsibility to control, operate, manage and administer the Bonus
Plan in accordance with its terms and all the authority that may be necessary or
helpful to enable him/her to discharge his/her responsibilities with respect to
the Bonus Plan.  Without limiting the generality of the preceding sentence, the
Administrator will have the exclusive right to: interpret the Bonus Plan,
correct any default, supply any omission, reconcile any inconsistency, and
decide all questions arising in the administration, interpretation and
application of the Bonus Plan. The Administrator will have full discretionary
authority in all matters related to the discharge of his/her responsibilities
and the exercise of his/her authority under the Bonus Plan.  The Committee will
have approval of the construction of the terms of the Bonus Plan and the
determination of eligibility for awards under the Bonus Plan.  It is the intent
of both parties under the Bonus Plan, that the decisions of the Administrator
and his/her action with respect to the Bonus Plan will be final and binding upon
all persons having or claiming to have any right or interested under the plan
and that no such decision or actions shall be modified upon judicial review
unless such decision or actions is proven to be arbitrary or capricious.
 
 
H.  
Payment

 
Payment of any award earned by you under the Bonus Plan will be made in
Cash.  The Cash payment will be made, as soon as practicable following the
approval by the Committee based on the financial results necessary to calculate
the award and the completion of all transactions under Project Komodo as
described in Appendix A. Kodak will withhold from the bonus payment all income,
payroll, and employment taxes required by applicable law or regulation to be
withheld.
 
 
I.  
Benefits Bearing

 
The awards paid under the Bonus Plan will not be “benefits bearing.”  In other
words, the amount will not be taken into account, or considered for any reason,
for purposes of determining any company provided benefits or compensation to
which you become eligible, including, by way of illustration and not by way of
limitation, any pension or other retirement benefit.
 
 
J.  
Cause  For purposes of this letter, “Cause” will mean:

 
i.  
your continued failure, for a period of at least 30 calendar days following a
written warning, to perform your duties in a manner deemed satisfactory by your
supervisor, in the exercise of his/her sole discretion; or

 
ii.  
your failure to follow a lawful written directive of the Chief Executive Officer
or your supervisor; or

 
iii.  
your willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of Kodak's business; or

 
iv.  
your unlawful possession, use or sale of narcotics or other controlled
substances, or, performing job duties while illegally used controlled substances
are present in your system; or

 
v.  
any act of omission or commission by you in the scope of your employment (a)
which results in the assessment of a civil or criminal penalty against you or
Kodak, or (b) which in the reasonable judgment of your supervisor could result
in a material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; or

 
vi.  
your conviction of or plea of guilty or no contest to any crime involving moral
turpitude; or

 
vii.  
any misrepresentation of a material fact to, or concealment of a material fact
from, your supervisor or any other person in Kodak to whom you have a reporting
relationship in any capacity; or

 
viii.  
your breach of Kodak's Business Conduct Guide or the Eastman Kodak Company
Executive Employee's Agreement.

 
 
K.  
Disability  For purposes of this letter, the term "Disability” means disability
under the terms of the Kodak Long-Term Disability Plan.

 
 
 
2

--------------------------------------------------------------------------------

 
 
Miscellaneous
 
 
You agree and acknowledge that this letter agreement contains the entire
understanding between Kodak and yourself with respect to this Bonus Plan and
supersedes all previous written or oral negotiations, commitments, and
agreements with respect to such subject matter.
 
You are expected to devote your best efforts and all of your business time to
the affairs of Kodak.  You may, however, engage in any charitable, civic and
community activities, provided, however, such activity(ies) does (do) not
materially interfere with your duties and responsibilities.
 
Please also keep in mind that, regardless of any provision contained in this
letter to the contrary, your employment at Kodak is "at will".  That is, you
will be free to terminate your employment at any time, for any reason, and Kodak
is free to do the same.
 
You agree to keep the existence of this letter confidential except that you may
review it with your financial advisor, attorney or spouse/partner and with me or
my designee.
 
If any portion of this letter is deemed to be void or unenforceable by a court
of competent jurisdiction, the remaining portions will remain in full force and
effect to the maximum extent allowed by law.  The parties intend and desire that
each portion of this letter be given the maximum possible effect by law.
 
To extent that the terms of this Agreement relate to a compensation or benefit
plan, such terms are subject to the provisions of the applicable governing
documents (such as plan documents, administrative guides and award notices),
which are subject to change.
 
The arrangements described in this letter are intended to comply with Section
409A of the Internal Revenue Code to the extent such arrangements are subject to
that law, and this letter shall be interpreted and administered in accordance
with such intention.  The parties agree that they will negotiate in good faith
regarding amendments necessary to bring the arrangements into compliance with
the terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service; provided, however, that Kodak may
unilaterally amend this Agreement for purposes of compliance if, in it's sole
discretion, Kodak determines that such amendment would not have a material
adverse effect with respect to your rights under the Agreement.  The parties
further agree that to the extent an arrangement described in this letter fails
to qualify for exemption from or satisfy the requirements of Section 409A, the
affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service.  In such
circumstances Kodak will administer the letter in a manner which adheres as
closely as reasonably possible to the existing terms and intent of the letter
while complying with Section 409A.  This paragraph does not restrict Kodak's
rights (including, without limitation, the right to amend or terminate) with
respect to arrangements described in this letter to the extent such rights are
reserved under the terms of such arrangements.
 
This letter, and its interpretation and application, will be governed and
controlled by the laws of the State of New York without giving effect to
principles of conflicts of laws.
 
 
* * * * *
 
 
Please indicate your acceptance of the terms and conditions of this letter
agreement by signing your name on the signature line provided and return the
signed original of this letter directly to my attention, no later than November
3, 2011.
 
 
Please feel free to contact me if you have any questions.
 
 


 
 
Sincerely,
 




/s/ Robert L. Berman


Robert L. Berman








Attachments






cc:
Antonio M. Perez

Virginia M. Meredith
Patrick Sheller














Signature:
/s/ Laura G. Quatela
 
Date:
November 7, 2011
 
Laura G. Quatela
       










Eastman Kodak Company • 343 State Street • Rochester, NY  14650-0233
Phone:  585-724-7674    • Fax:  585-724-1655    • Email:
robert.berman@kodak.com     



 
 
3

--------------------------------------------------------------------------------

 


October 31, 2011





Appendix A




Target and Minimum Performance Goals


The Company is exploring strategic options for the sale or other disposition of
two of its patent portfolios relating to digital capture and Kodak Imaging
Systems and Services (“KISS”) (the “IP Assets”) to one or more Buyers (Project
Komodo).  You will lead Project Komodo which is expected to generate gross
proceeds and other consideration in a range of $***to $***.


A.  
Timing of Sale Transactions

In order for you to be eligible for the Special Incentive Bonus Plan under this
Agreement, the Closing for all sale transactions under Project Komodo must be
completed on or before *** (the “Performance Period”). If the Closing for all
sale transactions under Project Komodo are completed on or before ***, you will
be eligible for an Early Completion Incentive as described in paragraph D of
this Agreement. If the sale transactions under Project Komodo are completed
after ***, but prior to ***, you will be eligible for an earned award, but the
award will be subject to the following reductions:


Transaction(s) Completion Date
Award Reduction Percentage
After ***, but on or before ***
10%
After ***, but before ***
25%



B.  
Bonus Plan Performance Goals

Subject to your satisfaction of the terms of this Agreement, you will be
eligible to receive a one-time bonus upon the Closing of all sale transactions
under Project Komodo on or before the end of the Performance Period. The amount
of the Special Incentive Bonus will depend on the Gross Proceeds received by
Kodak for such sales transactions in accordance with the table below.


Performance Goals
Gross Proceeds
Special Bonus Incentive
Minimum Performance Goal
$***
$600,000
Target/Maximum Performance Goal
$***
$1,500,000

Performance between the Minimum Performance Goal and Target/Maximum Performance
Goal will be calculated utilizing straight line interpolation.


To the extent that the consideration for any sale transaction under Project
Komodo is not in the form of cash and the Company is unable to recognize a gain
on such non-cash consideration within 12 months from the date of Closing of the
applicable transaction, you will repay that portion of any award you received
under this Bonus Plan that is attributable to such non-cash consideration.


C.  
Definitions:



“Buyer” means one or more third parties not affiliated with Kodak that provide
consideration to Kodak in connection with the purchase and sale of the IP
Assets.


“Closing” means the consummation of the transactions contemplated by one or more
Asset Sale Agreements.


 “Early Completion Incentive” means an earned award payment of 25% of the earned
award, if at least the minimum performance goal is achieved on or before ***.







 
4

--------------------------------------------------------------------------------

 
